Exhibit 10.2 SETTLEMENT AGREEMENT AND GENERAL RELEASE THIS SETTLEMENT AGREEMENT AND GENERAL RELEASE (“Agreement”) is made and entered into as of January 17, 2008,by and between plaintiff Rosemary Nguyen (“Plaintiff” or “Nguyen”) on the one hand, and defendants Winston Johnson (“Johnson”) and WinSonic Digital Media Group, Inc. (“WinSonic”) (collectively, “Defendants”) on the other hand.This Agreement also will refer to Plaintiff and Defendants individually as “Party” and to Plaintiff and Defendants collectively as “Parties.” RECITALS A.WinSonic became indebted to Plaintiff as of September 3, 2004, in the amount of $600,000 plus 80,000 shares of WinSonic stock.As of November 20, 2004, the cash portion of that obligation remained $432,896.62 which together with accrued interest thereon is acknowledged by the parties to total $580,986.97 (the “Cash Obligation”) and which together with the 80,000 shares is the total obligation to Nguyen (the “Obligation”). B.Disputes have arisen amongst the Parties related to payments due pursuant to the Obligation. C.On August 1, 2007, Plaintiff filed claims in the Superior Court of California, Orange County, against Defendants (the “Lawsuit”). D.In order to avoid the time and expense of further litigation, Plaintiff and Defendants wish to settle and resolve, fully and finally, all differences between them, including but not limited to settling and resolving the Lawsuit, as well as any and all matters arising out of or related in any way to the Lawsuit, the settlement thereof, the Obligation, and any other dealings or contacts between Defendants and Plaintiff. E.Except for the Lawsuit as described above, Plaintiff represents that she has not filed any other claims, charges, complaints, lawsuits or appeals of any kind, in any court or administrative body, against either or both of the Defendants. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Plaintiff and Defendants agree as follows: 1.Terms. The Parties agree as follows: a. Within five (5) days of the execution of this Agreement, WinSonic will issue to Plaintiff 80,000 shares of company stock which shall be deemed to be fully paid for and vested as of November 20, 2004. WinSonic agrees promptly to provide an opinion letter of corporate counsel and execute such other and further documents as may be necessary on the part of WinSonic to remove any restrictions and cause such shares to be free trading. b. Concurrently with, and in addition to the 80,000 shares which are to be free trading, WinSonic will issue 1,996,521 shares of restricted stock, the number of which shares shall have been calculated by dividing the Cash Obligation by the average trading price of the shares for the ten trading days immediately preceding the effective date of this Agreement (the “Share Price”) calculated to be $0.485, and then applying a 40% discount to the Share Price. c. Simultaneous with the execution of this Agreement, the Parties shall enter into the Repurchase Rights Agreement attached hereto as Exhibit 1. 2.Dismissal with Prejudice by Plaintiff Within seven (7) days of Plaintiff’s receipt of the Shares pursuant to paragraph 1 above and a fully executed copy of this Agreement, Plaintiff agrees to dismiss, with prejudice, the Lawsuit and any other pending claims, charges or complaints against Defendants.Plaintiff agrees to have her counsel execute and deliver for filing such dismissal of the Lawsuit to William K Whitner of Paul, Hastings, Janofsky & Walker LLP, 600 Peachtree Street, N.E., Suite 2400, Atlanta, Georgia 30308. 3.Mutual General Releases. a.Plaintiff’s Release:As a material inducement to Defendants to enter into this Agreement, Plaintiff and her successors, assigns, agents, employees, representatives, attorneys and accountants, irrevocably and unconditionally release, acquit and forever discharge Defendants, and each of them, as well as each of Defendants’ successors, assigns, agents, employees, representatives, attorneys and accountants (hereafter collectively, “Defendants and their Releasees”), and the corporate defendants named in the Lawsuit from any and all charges, claims, liabilities, obligations, promises, agreements, damages, actions, causes of action, suits, demands, costs, losses, debts and expenses (including attorneys’ fees and costs actually incurred) of any nature whatsoever, known or unknown, suspected or unsuspected (collectively, “Claims”), including, but not limited to, all Claims arising from or relating to (a) Lawsuit; (b)Defendants’ dealings with or contacts with Plaintiff and her heirs, assigns, agents, employees, representatives, attorneys and accountants; and (c) any matters which are or could have been asserted by Plaintiff and her heirs, assigns, agents, employees, representatives, attorneys and accountants in the Lawsuit.Nothing contained in this paragraph or anywhere in this Agreement, however, shall be deemed to release Defendants, or either of them, from any breach of this Agreement, default under the Agreement, or any material misrepresentation or omission made in this Agreement. b.Defendants’
